department of the treasury internal_revenue_service washington d c i tax_exempt_and_government_entities_division feb se t ep ra ull xxxxxxxxxxkxxkx xxxxxxxxxxxkxkx xxxxxxxxxxkxxkx legend taxpayer a ira x xxxxxxxxxxx xxxxxxxxxkxk financial_institution b company cc plan y company e amount d dear xxxxxxxkx xxxxxxxxxxxx xxxxxxxxxkxx xxxxxxxxxxkx xxxxxxxxxxxx xxxxxxxxxxxxk code’ this letter is in response to your request submitted by your authorized representative dated march and supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the the following facts and representations have been submitted under penalty of perjury in support of the ruling requested o1618017 taxpayer a asserts that her failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 of the code was due to the complicated and time-consuming policies and procedures of financial_institution b and company c taxpayer a participates in plan y with financial_institution b as the custodian taxpayer a requested a distribution of amount d from ira x for the purpose of rolling over amount d into plan y on date taxpayer a received two checks totaling amount d which she forwarded to financial_institution b for a rollover into plan y however financial_institution b returned the checks to her on date taxpayer a was informed by financial_institution b that the checks which were payable to her should be reissued in the name of plan y fbo taxpayer a however company c required lengthy and complicated procedures in order to reissue the checks which were not clearly outlined to taxpayer a despite taxpayer a's diligence in attempting a timely rollover amount d failed to be deposited into her account with plan y within the 60-day rollover period to date taxpayer has not cashed the checks based on the foregoing facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 other than an ira for the benefit of sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a support her assertion that the failure to complete her attempted rollover of amount d within the 60-day period prescribed by sec_408 of the code was due to the complicated and time-consuming policies and procedures of financial_institution b and company c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this letter to contribute amount d into plan y provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxx xxxxxaxxxxxxxxxx seit ep ra t at xxxxxxxxxxxxkxxxx sincerely yours p a carolyn e zimmerman acting manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxx
